ORDER
This Court granted the petition for a writ of certiorari to review the Court of Appeals’ opinion in Merrill Lynch, Pierce, *486Fenner & Smith Inc. v. Havird, 335 S.C. 642, 518 S.E.2d 48 (Ct.App.1999). The parties have now filed a motion requesting that this Court dismiss the matter and remit it to the trial court for entry of dismissal with prejudice, with each party bearing their own costs.
The motion to dismiss is granted. See Rule 231(b), SCACR. Because this case concerns a novel issue involving a split in jurisdictions, the Court of Appeals’ opinion is vacated.
IT IS SO ORDERED.
/s/ James E. Moore, Acting C.J.
/s/ John H. Waller, Jr„ J.
/s/ E.C. Burnett, III, J.
/s/ Costa M. Pleicones, J.
TOAL, C. J., not participating.